Citation Nr: 0933648	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for a fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York.

In March 2009, the Board remanded this issue to the RO via 
the AMC for due process considerations and to schedule the 
Veteran for a new VA examination.  Those actions completed, 
the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The Veteran's fungal infection does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or require systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a 
fungal infection of the feet are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.118, Diagnostic Codes 7800-7806, 7813 (effective 
August 30, 2002); 7804, 7805 (effective October 1, 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

With regard to the Veteran's fungal infection of the feet, it 
was granted service connection in an April 2006 rating 
decision at an initial noncompensable rating, effective July 
14, 2004.  An October 2006 rating decision increased the 
initial disability evaluation to 10 percent disabling.  The 
Veteran contends that he merits a higher evaluation for this 
disability.

The rating decisions and statements of the case throughout 
the pendency of this appeal reflect that the RO referenced 
rating criteria which changed at that time.  Specifically, VA 
promulgated new regulations for the evaluation of skin 
conditions, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805, effective October 1, 2008.  These amendments address 
rating criteria for scars.  The Board notes that the RO 
addressed these amendments in its supplemental statements of 
the case (SSOC) as well as the rating criteria in effect 
before these changes.  Therefore, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
any applicable criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, October 1, 2008.

The Veteran's fungal infection of the feet is rated under 
Diagnostic Code 7813, dermatophytosis, which indicates that 
tinea pedis should be rated as disfigurement of the head, 
face, or neck, scars, or dermatitis.  Under Diagnostic Code 
7813, by referral to Diagnostic Code 7806 for dermatitis, a 
10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The Veteran was afforded a VA skin examination in February 
2006.  He stated that he developed problems with pruritis and 
blistering, especially around and underneath the toenails, in 
Vietnam.  He stated that the condition is present all year 
round and worsens in the summer and with heat.  The Veteran 
reported treating his symptoms with topical Spectazole and 
hydrocortisone.  Upon physical examination, both feet had 
moderate to severe scaling along with some post inflammatory 
hyperpigmentation on the sides and soles of the feet, 
extending moderately onto the sides of the dorsi of the feet.  
All toe webs were scaly, and all toenails were thickened, 
crumbly, and discolored yellow and white.  

The examiner diagnosed tinea pedis, active, and 
onychomycosis, active, for all toenails.  Notably, the 
examiner estimated that approximately 7 to 8 percent of the 
total body area was affected.  This examination report is 
found to provide highly probative evidence against the claim, 
indicating that less than 20 to 40 percent of the entire body 
or of exposed areas are affected. 

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded another VA skin examination in May 2009.  The 
Veteran reported having a rash on his feet since 1971, 
described as constant and spreading.  He reported no systemic 
treatment (corticosteroids or immunosuppressive) in the prior 
12 months, and stated that treatment included using over-the-
counter powder and urea cream several times a week.  The 
symptoms were described as itching, pain, and blisters.  The 
examination was negative for neoplasm, either malignant or 
benign, and urticaria.  

Upon physical examination for dermatitis and eczema, all 10 
toenails had thickening and subungual debris.  Bilateral 
soles of the feet had scale up into the sides of the feet.  
The web spaces showed maceration.  Bilateral lower legs had 
patches of ill-defined erythematosus and itchy patches.  
There was no evidence of scarring, disfigurement, acne, 
chloracne, scarring alopecia, alopecia areata, or 
hyperhidrosis.  The examiner diagnosed tinea pedis with 
onychomycosis, and eczema of the lower legs.  The examiner 
opined that 10 percent of the entire body was affected and 0 
percent of exposed areas were affected.  

In a June 2009 addendum, the VA examiner specified that 3 
percent of the entire body, and 0 percent of exposed areas, 
were affected by the fungal infection. 

The Board is unable to view either the February 2006 or May 
2009 VA examination findings as showing that the Veteran's 
fungal infection of the feet more nearly approximates the 
criteria for a rating in excess of 10 percent.  There is no 
evidence that 20 to 40 percent of the Veteran's entire body, 
or 20 to 40 percent of exposed areas, are affected.  There is 
also no evidence that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for any duration during any 12 month period.  

There is no evidence of record indicating that the Veteran 
has ever had scarring due to his fungal infection of the feet 
disability.  Therefore, the October 2008 amendments to the 
rating criteria do not apply to the Veteran and he is not 
entitled to a higher rating.

With regard to the Veteran's statements regarding the nature 
and extent of this disability, the Board finds that his 
statements are outweighed by the post-service medical record 
which, overall, provides evidence against this claim.  It 
appears clear that the Veteran's complaints were considered 
in the finding of a 10 percent evaluation. 

The Board has also carefully reviewed and considered 2004 to 
2008 VA and 2008 private medical records which were submitted 
by the Veteran, including records from podiatrist Dr. "B."  
These records show essentially the same results as the 
examinations described above, that the criteria for a rating 
in excess of the current 10 percent have not been met at any 
time.  

The evidence in this case clearly shows continuing fungal 
infection of the feet.  However, the Board is obligated to 
apply the regulatory criteria which have been set forth 
earlier.  The preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 10 
percent have been met under any of the applicable versions of 
the rating criteria for the fungal infection of the feet.  
The overall medical reports show no more than 10 percent of 
the total body area affected and no requirement of systemic 
therapy at any time.   

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's fungal 
infection of the feet should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for a fungal infection of the feet at any 
time.  38 C.F.R. § 4.3.


Duty to notify and to assist

Upon addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2004, October 2005, and June 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO also provided assistance to the appellant 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

An initial disability evaluation greater than 10 percent for 
a fungal infection of the feet disability is denied.



____________________________________________
HOLLY E. MOEHLMANN,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


